Title: From George Washington to James McHenry, 22 August 1785
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 22d Augt 1785.

Your letter of the 1st Instt came to this place whilst I was absent on a tour up the Potomack, or an earlier acknowledgement of it would have been given. The inclosure shall, either by this, or the next Post, be sent to Doctr Gordon for his information, and that justice may be done to a character so deserving of American gratitude, & the pen of a Historiographer as that of the Marquis de la Fayette’s.
I am very glad to hear that Congress is relieved from the embarrassment which originated with Longchamp; had the demand of him been persisted in, it might have involved very serious consequences. It is better that the Court of France should be a little miffed than for it to have persevered in their demand of him.
As I have ever been a friend to adequate powers in Congress, without wch it is evident to me we never shall establish a National character, or be considered on a respectable footing by the powers of Europe, I am sorry I cannot agree with you in sentiment not to enlarge them for the regulation of Commerce. I have neither time nor abilities to enter upon a full discussion

of this subject; but it should seem to me, that, your arguments against it—principally—that some States may be more benefitted than others by a Commercial regulation, applies to every matter of general utility; for where is the case in which this argument may not be used, in a greater, or less degree. We are either a United people under one head, & for Fœderal purposes, or, we are thirteen independent Sovereignties, eternally counteracting each other. If the former, whatever such a Majority of the States, as the Constitution requires, conceives to be for the benefit of the whole, should, in my humble opinion, be submitted to by the Minority. Let the Southern States always be represented. Let them Act more in unison—Let them declare freely, & boldly what is for the interest, & what is prejudicial to their Constituents, and there will—there must be, an accomodating spirit. In the establishment of an Act for Navigation, this, in a particular manner ought, & will, doubtless, be attended to; and if the assent of nine (or as some propose, of Eleven) States is necessary to give validity to a Commercial system, it insures this measure, or the Act cannot be obtained—Wherein then lyes the danger? but if your fears are in danger of being reallized, cannot certain provisos in the Law guard against the evil? I see no difficulty in this if the Southern Delegates would give their attendance in Congress, and follow the example, if such an one should beset them, of hanging together to counteract combinations.
I confess to you candidly that I can foresee no evil greater, than disunion—than those unreasonable jealousies (I say unreasonable, because I would have a proper jealousy always awake, and the United States always upon the watch, to prevent individual States from infracting the Constitution, with impunity) which are continually poisoning our minds, and filling them with imaginary evils, to the prevention of real ones. As you have asked the question, I answer, I do not know that we can enter a War of Imposts with G. Britain, or any other foreign Power, but we are certain that this War has been waged against us by the former, professedly, upon a belief that we never could unite in opposition to it. and I believe there is no way of putting an end to—at least of stopping the increase of it, but to convince them of the contrary. Our Trade in all points of view is as essential to G.B., as hers is to us—and she will exchange it upon reciprocal & liberal terms, if an advantage is not to be obtained. It can

hardly be supposed, I think, that the carrying business will devolve wholly on the States you have named; or remain long with them if it should—for either G.B. will depart from her present selfish system, or the policy of the Southern States in forming a general Act of Navigation, or by Laws individually passed by their respective Legislatures, will devise ways & means to encourage seamen for the transportation of their own produce—or for the encouragement of Manufactures; but admitting the contrary, if the Union is considered as permanent, and on this I presume all superstructures are built, had we not better encourage Seamen among ourselves with less imports, than divide it with foreigners & by encreasing them, ruin our Merchants; & greatly injure the mass of our Citizens?
To sum up the whole, I foresee, or think I do it, many advantages which will result from giving powers of this kind to Congress (if a sufficient number of States are required to exercise them) without any evil save those which may proceed from inattention or want of wisdom in the formation of the Act. whilst without them, we stand, I conceive, in a ridiculous point of view in the eyes of the Nations of the Earth; with whom we are attempting to enter into Commercial Treaties without means of carrying them into effect and who must see, & feel, that the Union, or the States individually, are Sovereigns, as it best suits their purposes. In a word that we are one Nation today, & thirteen tomorrow—Who will treat with us on such terms? But perhaps I have gone too far, & therefore shall only add that, with great esteem & regard I am—Dear Sir Yr Most Obedt & Affecte Hble Servt

Go: Washington


P.S. Mrs Washington offers her Compliments & best wishes for you. Go: W.

